Exhibit 10.2

SAIC, INC.

2006 EQUITY INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

BY ACCEPTING THE OPTION DESCRIBED IN THIS AGREEMENT, YOU

VOLUNTARILY AGREE TO ALL OF THE TERMS AND CONDITIONS SET FORTH

IN THIS AGREEMENT AND IN THE PLAN.

SAIC, Inc., a Delaware corporation (the “Company”), hereby grants an option (the
“Option”) to purchase shares of its Common Stock, $0.0001 par value per share,
(“Stock”), to the participant named in the Grant Summary (as defined below)
(“Optionee”). Certain specific details of the award of this Option, including
Option Shares, Option Price and Grant Date, may be found in the Grant Summary
and are hereby incorporated by reference into this Agreement. The terms and
conditions of the Option are set forth in this Agreement and in the Company’s
2006 Equity Incentive Plan (the “Plan”).

 

1. DEFINITIONS. The following terms shall have the meanings as defined
below. Capitalized terms used herein and not defined shall have the meanings
attributed to them in the Plan.

“Administrator” shall have the meaning as defined in the Plan.

“Affiliate” shall mean a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

“Cause” shall have the meaning as defined in the Plan.

“Committee” shall have the meaning as defined in the Plan.

“Executive Officer” shall mean an officer of the Company designated as such for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.

“Expiration Date” shall have the meaning as defined in Section 3 below.

“Fair Market Value” shall have the meaning as defined in the Plan.

“Grant Date” shall mean the date of the award of this Option as set forth in the
Grant Summary.

“Grant Summary” shall mean the summary of this award as reflected in the
electronic stock plan award administration system maintained by the Company or
its designee that contains a link to this Agreement (which summary information
is set forth in the appropriate records of the Company authorizing such award).

“Option Price” shall mean the exercise price per Option Share applicable to this
Option set forth in the Grant Summary.

“Option Shares” shall mean the number of shares of Stock issuable upon exercise
of the Option as set forth in the Grant Summary.

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or upon such other proof as the Committee may
require, effective upon receipt of such certification or other proof by the
Committee.

“Plan” shall mean the Company’s 2006 Equity Incentive Plan.

“Special Retirement” shall mean: (i) retirement by an Optionee who is at least
age 59 1/2 and has at least ten (10) Years of Service with the Company or an
Affiliate; or (ii) retirement by an Optionee who is at least age

 

1



--------------------------------------------------------------------------------

59 1/2 and Optionee’s age plus Years of Service with the Company or an Affiliate
equals at least 70; or (iii) retirement after reaching the applicable mandatory
retirement age by an Optionee who is an Executive Officer at retirement,
regardless of Years of Service with the Company or (iv) retirement by an
Optionee who is a director of the Company either (A) after reaching the
applicable mandatory retirement age at retirement or (B) at the end of a term of
office if Optionee is not nominated for a successive term of office on account
of the fact that Optionee would have reached the applicable mandatory retirement
age during such successive term of office, regardless of Years of Service with
the Company.

“Stock” shall mean the Common Stock, $0.0001 par value per share, of the
Company.

“Years of Service” shall be construed in accordance with the use of such term in
the Company’s Administrative Policy SH-2, as such policy may be revised from
time to time.

 

2. GRANT OF OPTION; NUMBER OF SHARES; OPTION PRICE. The Company hereby grants to
Optionee an Option to purchase all or any part of the Option Shares at the
Option Price.

 

3. TERM OF OPTION. This Option shall terminate upon the earlier to occur
of: (i) five (5) years from the Grant Date (the “Expiration Date”); or (ii) the
expiration of the applicable period following the occurrence of any of the
events specified in Section 5 hereof. The Company shall have no obligation to
provide Optionee with notice of termination or expiration of this Option.

 

4. EXERCISE OF OPTION.

 

  4.1 General Schedule of Vesting and Exercisability. Subject to the terms of
the Plan and this Agreement, this Option shall vest and become exercisable in
accordance with the following schedule:

 

  a) The Option may not be exercised in whole or in part at any time prior to
the first-year anniversary of the Grant Date.

 

  b) The Option may be exercised as to 20% of the Option Shares after the
first-year anniversary of the Grant Date.

 

  c) The Option may be exercised as to an additional 20% of the Option Shares
after the second-year anniversary of the Grant Date.

 

  d) The Option may be exercised as to an additional 20% of the Option Shares
after the third-year anniversary of the Grant Date.

 

  e) The Option may be exercised as to the remaining 40% of the Option Shares
after the fourth-year anniversary of the Grant Date.

If the application of the foregoing vesting schedule results in a fraction of an
Option Share becoming exercisable, such fractional share shall be deemed not to
be exercisable. However, the rights to exercise the Option, as specified in the
preceding schedule, shall be cumulative so that 20% of the Option Shares shall
be exercisable after the first-year anniversary of the Grant Date; 40% of the
Option Shares shall be exercisable after the second-year anniversary of the
Grant Date; 60% of the Option Shares shall be exercisable after the third-year
anniversary of the Grant Date; and 100% of the Option Shares shall be
exercisable after the fourth-year anniversary of the Grant Date. Optionee may
purchase all, or from time to time, any part of the maximum number of Option
Shares which are then exercisable. Except as set forth in Section 4.4 below,
this Option shall be exercisable only by Optionee.

 

  4.2

General Terms of Exercise. Subject to the terms of the Plan and this Agreement,
the Option shall be exercised pursuant to procedures established by the
Committee, which may include electronic or voice procedures as may be specified
by the Committee and which may include a requirement to acknowledge this
Agreement prior to exercise. Acceptable forms and methods of payment to exercise
the Option may include (i) by cashier’s check, money order or wire transfer;
(ii) by a cashless exercise

 

2



--------------------------------------------------------------------------------

 

procedure; or (iii) by tendering shares of Common Stock or Class A Preferred
Stock of the Company acceptable to the Committee valued at their Fair Market
Value as of the date of exercise.

 

  4.3 Treatment of Special Retirement.

 

  a) If Optionee is an Executive Officer and has met the provisions of
subsection (iii) of the definition of the term “Special Retirement” in Section 1
above, or if Optionee is a director of the Company and has met the provisions of
subsection (iv) of the definition of the term “Special Retirement” in Section 1
above, the right to exercise this Option shall continue to vest and be
exercisable in accordance with the schedule set forth in Section 4.1 above.

 

  b) If Optionee has met the provisions of subsection (i) or (ii) of the
definition of the term “Special Retirement” in Section 1 above, the right to
exercise this Option shall continue to vest and be exercisable in accordance
with the schedule set forth in Section 4.1 above, but only if Optionee has held
this Option at least twelve (12) months prior to the date of such Special
Retirement.

 

  4.4 Treatment of Death or Permanent Disability. Notwithstanding anything to
the contrary herein, if Optionee is an employee, director or consultant of the
Company or an Affiliate and ceases to be affiliated with the Company or any
Affiliate as a result of Optionee’s death or Permanent Disability, or if
Optionee’s death or Permanent Disability occurs following a Special Retirement,
any unvested portion of this Option shall accelerate and become fully
exercisable. Following Optionee’s death, this Option may be exercised only by
the executor or administrator of the Optionee’s estate or, if there is none, the
person entitled to exercise the Option under Optionee’s will or the laws of
descent and distribution. Following Optionee’s termination of affiliation as a
result of Optionee’s Permanent Disability, if a guardian or conservator has been
appointed to act for Optionee and been granted this authority as part of that
appointment, that guardian or conservator may exercise this Option on behalf of
Optionee.

 

  4.5 Treatment of Leave of Absence. If Optionee is an employee of the Company
or an Affiliate and is on a leave of absence pursuant to the terms of the
Company’s Administrative Policy No. SH-1 “Unpaid Leave” or similar policy
maintained by an Affiliate, as such policies may be revised from time to time,
Optionee shall not, during the period of such absence be deemed, by virtue of
such absence alone, to have terminated Optionee’s employment. Optionee shall
continue to vest in this Option during any approved medical or military leave of
absence. Medical leave shall include family or medical leaves, workers’
compensation leave, or pregnancy disability leave. For all other leaves of
absence, this Option will vest only during active employment and shall not vest
during a leave of absence, unless required under local law. However, if Optionee
returns to active employment with the Company or an Affiliate following such a
leave, this Option will be construed to vest as if there had been no break in
active employment. During any leave of absence, Optionee shall have the right to
exercise the vested portion of this Option provided that such exercise occurs
prior to the Expiration Date.

 

5. TERMINATION OF OPTION; EVENTS IMPACTING ABILITY TO EXERCISE OPTION.

 

  5.1 Termination of Affiliation. If Optionee is an employee, director or
consultant of the Company or an Affiliate and ceases to be affiliated with the
Company or an Affiliate for any reason other than death, Special Retirement,
Permanent Disability or Cause, Optionee may exercise this Option within the
ninety (90) day period following such cessation of affiliation, but only to the
extent that this Option was exercisable at the date of such cessation of
affiliation and Optionee’s rights to exercise the Option have not been suspended
as of the date of such cessation of affiliation. This Option shall terminate on
the earlier to occur of the expiration of such ninety (90) day period or the
Expiration Date.

 

  5.2 Termination for Cause. If Optionee is an employee, director or consultant
of the Company or an Affiliate and is terminated for Cause as determined by the
Administrator of the Plan, this Option and all of Optionee’s rights with respect
thereto shall immediately terminate on the date of such termination.

 

3



--------------------------------------------------------------------------------

  5.3 Termination for Breach of Obligation. Notwithstanding the right of
Optionee to continued vesting upon Special Retirement under Section 4.2 above,
the Company shall have the right to terminate the unvested portion of this
Option at any time if Optionee violates the terms of his or her inventions,
copyright and confidentiality agreement with the Company or an Affiliate or
breaches his or her other contractual or legal obligations to the Company or an
Affiliate (“Breach of Obligation”). If the Company terminates the unvested
portion of this Option during Special Retirement as a result of Optionee’s
Breach of Obligation, Optionee may exercise this Option within the ninety
(90) day period following such termination, but only to the extent that this
Option was exercisable at the date of such termination.

 

  5.4 Termination of Unexercised Options. If any portion of the Option is not
exercised by the earlier of: (i) the end of the applicable period specified in
Sections 5.1, 5.2 or 5.3 or (ii) the Expiration Date, any such unexercised
portion and all of Optionee’s rights with respect thereto shall terminate. 

 

6. TAX WITHHOLDING. If the Company or any Affiliate is required to withhold any
federal, state, local or other taxes upon the exercise of this Option, Optionee
shall remit an amount sufficient to satisfy any applicable tax withholding
requirement in a form of payment satisfactory to the Administrator or the
Committee, which may include by cashier’s check, money order or wire transfer or
by the Company’s withholding Stock issued upon exercise of this Option to pay
the required withholding. If the Company withholds Stock, the Fair Market Value
of the Stock withheld, as determined as of the date of withholding, shall not
exceed the minimum rates required by law.

 

7. RESTRICTIONS UNDER SECURITIES LAW. All shares of Stock covered by this
Agreement are subject to any restrictions which may be imposed under applicable
state and federal securities laws and are subject to obtaining all necessary
consents which may be required by, or any condition which may be imposed in
accordance with, applicable state and federal securities laws or regulations.

 

8. INCORPORATION OF PLAN. The Option granted hereby is granted pursuant to the
Plan, all the terms and conditions of which are hereby made a part hereof and
are incorporated herein by reference. In the event of any inconsistency between
the terms and conditions contained herein and those set forth in the Plan, the
terms and conditions of the Plan shall prevail.

 

9. EMPLOYMENT AT WILL.

 

  9.1 If Optionee is an employee or consultant of the Company or an Affiliate,
such employment or affiliation is not for any specified term and may be
terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the right to exercise this Option
pursuant to the schedule set forth in Section 4 herein), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall (i) confer upon Optionee any right to continue in
the employ of, or affiliation with, the Company or an Affiliate, (ii) constitute
any promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation, (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan or (iv) deprive
the Company of the right to terminate Optionee at will and without regard to any
future vesting opportunity that Optionee may have.

 

  9.2

Optionee acknowledges and agrees that the right to exercise this Option pursuant
to the schedule set forth in Section 4 is earned only by continuing as an
employee or consultant at the will of the Company or as a director (not through
the act of being hired, being granted this Option or any other Option, award or
benefit or acquiring shares hereunder) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to

 

4



--------------------------------------------------------------------------------

 

time, as it deems appropriate (a “reorganization”). Optionee acknowledges and
agrees that such a reorganization could result in the termination of Optionee’s
relationship as an employee or consultant to the Company or an Affiliate, or the
termination of Affiliate status of Optionee’s employer and the loss of benefits
available to Optionee under this Agreement, including but not limited to, the
termination of the right to exercise the Options under this Agreement.

 

10. COPIES OF PLAN MATERIALS. Optionee acknowledges that Optionee has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, electronically from the Company. Optionee
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are also available upon written or telephonic request to
the Company.

 

11. MISCELLANEOUS. This Agreement contains the entire agreement between the
parties with respect to its subject matter. This Agreement shall be binding upon
and shall inure to the benefit of the respective parties, the successors and
assigns of the Company, and the heirs, legatees, and personal representatives of
Optionee.

 

12. ACKNOWLEDGMENT. Optionee acknowledges that accepting the Option constitutes
an unequivocal acceptance of this Agreement and any attempted modifications or
deletions will have no force or effect upon the Company’s right to enforce the
terms and conditions stated herein.

 

13. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

By accepting the Option, you agree to all of the terms and conditions set forth
above and in the Plan.

 

5